DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13, 14, and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "high" and “low” in claim 11 are relative terms which render the claim indefinite.  The terms "high" and “low” are not defined by the claim, the specification does not 
Regarding claim 13, the claim limitations recite “a first bolt receiving opening” and “a second bolt receiving opening” but do not describe if those openings are part of the first plurality of openings or the second plurality of openings, making the limitations indefinite.
Regarding claim 14, the claim limitations recite “wherein clamp ring” but does not include an identifier to tell if it is the same clamp ring originally set forth or a new clamp ring. Thereby, the claim is indefinite.
Regarding claim 18, the claim states “configured to decrease a threshold shear force of the ring” but does not give any information of what the original threshold shear force was, meaning it is unclear what the claim is intended to decrease it from. This means the claim is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lansing (US 1730220).
Regarding claim 10, Lansing discloses a clamp ring comprising a first portion (Fig. 1, item 1b) and second portion (Fig. 1, item 1c), wherein the first portion comprises a first plurality of bolt receiving openings (Annotated Fig. 1, items 101 and 102) and the second portion comprises a second plurality of bolt receiving openings (Annotated Fig. 1, item 100), wherein the first plurality of bolt receiving openings comprise a ribbing configured to decrease a tensile strength of the first plurality relative to the second plurality (Annotated Figure 1 shows the holes 101 and 102 are longer than the holes in item 1c, meaning that the threading in those holes is longer, which would reduce the relative tensile strength).

    PNG
    media_image1.png
    683
    761
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 13, Lansing discloses bolt receiving openings of the first plurality are different, wherein a first bolt receiving opening comprises a greater amount of ribbing than the second bolt receiving opening (Annotated Fig. 1 shows that a first bolt receiving opening (101) has a longer length, and thereby more threading and ribbing than a second bolt receiving opening (102).
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 16-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 5478215) in view of Kelly (US 20160130967).
Regarding claim 1, Kobayashi discloses a clamp ring comprising a first portion separable from a second portion (Figure 2, items 20A and 20B). However, it does not explicitly disclose the clamp ring being used between a compressor housing and a bearing housing of a turbocharger. Kobayashi and Kelly are analogous prior art because both show fastening systems for connecting together two parts of a rotary machine. Kelly teaches the use of a securing ring 

    PNG
    media_image2.png
    795
    612
    media_image2.png
    Greyscale

Annotated Figure 1
Regarding claim 2, Kobayashi in view of Kelly teaches the first portion is contiguous and in face sharing contact with the second portion (Kobayashi figure 2, items 20A and 20B).
Regarding claim 3, Kobayashi in view of Kelly teaches the first portion comprises a first chamfer and the second portion comprises a second chamfer (Kobayashi Figure 2 shows on the top side of the figure that the clamp ring has an outside chamfer on both portions) and wherein the first and second chamfers are adjacent one another. Adjacent is a relative term so as 
Regarding claim 4, Kobayashi in view of Kelly teaches the first chamfer is perpendicular to the second chamfer (Kobayashi figure 2 shows the two chamfers are perpendicular).
Regarding claim 5, Kobayashi in view of Kelly teaches the first portion and the second portion comprise a rectangular cross-section. Figure 2 of Kobayashi shows that the parts 20A and 20B have mostly rectangular cross-sections. The examiner looked to the specification to see the limitations of rectangular cross-sections and saw that the cross-sections were mostly rectangular (they included chamfers as required by claim 1), so the cross-sections of the prior art do not have to be exactly rectangular. Any other interpretation that would require an exactly rectangular shape would raise a 112a issue. Kobayashi in view of Kelly further teaches the clamp ring comprises an L-shaped cross-section. Figure 2 item 20A shows the part of the clamp ring having an L-shaped cross section, meaning that at some point, an L-shaped cross section exists.
Regarding claim 6, Kobayashi in view of Kelly teaches the clamp ring is molded to exterior surfaces of the compressor housing and bearing housing (Figure 2 of Kobayashi shows the ring being matched to the exterior surfaces of the housing, so it would also provide that structure for Kobayashi in view of Kelly).
Regarding claim 7, Kobayashi in view of Kelly teaches the first portion and the second portion comprise openings configured to receive fasteners, wherein openings of the first portion comprise surface features. The term “surface features” allows almost any quality of the surface to meet the limitations. Thereby, the surface created by the first portion (20A) comprises a surface texture, which is a surface feature.
Regarding claim 9, Kobayashi in view of Kelly teaches each fastener of the fasteners is threaded through the openings of the second portion and not the openings of the first portion. As the nut (37b) of Kobayashi is in direct contact with item 20B, it is being configured a part of the second portion of the clamp ring. Thereby, the bolt is threaded through the opening of the second portion (37b) and not the opening of the first portion (20A).
Regarding claim 16, Kobayashi discloses a ring, molded to the external surfaces, clamping together the two pieces (Figure 2, items 20A and 20B). However, it does not explicitly disclose the clamp ring being used between a compressor housing and a bearing housing of a turbocharger. Kobayashi and Kelly are analogous prior art because both show fastening systems for connecting together two parts of a rotary machine. Kelly teaches the use of a securing ring (Annotated Figure 1, item 200) between the compressor housing (Fig. 1, item 14) and the bearing housing (Fig. 1, item 23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the clamp ring from Kobayashi in place of the clamp ring of Kelly because simple substitution of one element for another is considered obvious to obtain predictable results. See MPEP 2143(I)(B). The limitation “a vehicle” is part of the preamble of the claim and is not further recited in any way in the claim, thereby it is not required to be met by the prior art. See MPEP 2111.02. However, Par. 0024 of Kelly teaches that the turbocharger is in a vehicle.
Regarding claim 17, Kobayashi in view of Kelly teaches a first piece comprising a first plurality of fastener receiving openings and a second piece comprising a second plurality of fastener receiving openings (column 3, lines 25-50 state that multiple bolts and flanges are used, meaning a plurality of fasteners and openings exist) wherein a fastener is threaded through a fastener receiving opening of the second plurality of fastener reciving openings and inserted into a fastener receiving opening of the first plurality of fastener receiving openings to physically couple the compressor to the bearing housing. As the nut (37b) of Kobayashi is in direct contact with item 20B, it is being configured a part of the second portion of the clamp ring. Thereby, the bolt is threaded through the opening of the second portion (37b) and not the opening of the first portion (20A).
Regarding claim 19, Kobayashi in view of Kelly teaches the fastener is arranged completely outside of an interior volume of the compressor and the bearing housing (Kelly shows the clamp not being located within the volume of the compressor or bearing housing, so it is arranged completely outside of those volumes).
Regarding claim 20, Kobayashi in view of Kelly teaches the turbocharger is arranged between an engine and another vehicle component (Par. 0024 of Kelly teaches that the turbocharger is in a vehicle with an engine) and where the ring is configured to release the compressor in response to contact with the turbocharger with a force greater than the threshold shear force (there is a force for every item that will break it, so the ring would release from the compressor if that force was exceeded).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 5478215) in view of Kelly (US 20160130967) as applied to claim  above, and further in view of Lansing (US 1730220).
Regarding claim 8, Kobayashi in view of Kelly teaches the limitations of claim 7 as set forth in the above 103 rejection. However, it does not explicitly disclose that the surface features comprise ribbings. Kobayashi in view of Kelly and Lansing are analogous prior art because both describe housing connection means for rotary machines. Lansing teaches the use of screw bolts .

Claims 10, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 5478215) in view of Lansing (US 1730220).
Regarding claim 10, Kobayashi discloses a clamp ring comprising a first portion separable from a second portion (Figure 2, items 20A and 20B) wherein the first portion comprises a first plurality of bolt receiving openings and the second portion comprises a second plurality of bolt receiving openings (column 3, lines 25-50 state that multiple bolts and flanges are used, meaning a plurality of fasteners and openings exist).
However, Kobayashi does not teach that the first plurality of bolt receiving openings comprise a ribbing configured to decrease a tensile strength of the first plurality relative to the second plurality. Kobayashi in view of Kelly and Lansing are analogous prior art because both describe housing connection means for rotary machines. Lansing teaches the use of screw bolts that are threaded into both of the pieces they connect (Fig. 1, item 29). Applying screw type fasteners to a system that uses a bolt and a nut would provide the same rigid connection required, meaning it would provide predictable results. This screw type connection would require or create 
Regarding claim 12, Kobayashi in view of Lansing teaches bolt receiving openings of the first plurality are identical to each other. Kobayashi column 3, lines 25-50 state that multiple bolts and flanges are used, meaning a plurality of fasteners and openings exist. The reference does not state that there are any differences for each of the openings and only shows one, so the openings of each are identical.
Regarding claim 15, Kobayashi in view of Lansing teaches the first portion and the second portion comprise a rectangular cross-section. Figure 2 of Kobayashi shows that the parts 20A and 20B have mostly rectangular cross-sections. The examiner looked to the specification to see the limitations of rectangular cross-sections and saw that the cross-sections were mostly rectangular (they included chamfers as required by claim 1), so the cross-sections of the prior art do not have to be exactly rectangular. Any other interpretation that would require an exactly rectangular shape would raise a 112a issue. Kobayashi in view of Kelly further teaches the first and second portions are oriented perpendicularly relative to respective longitudinal axes (with the longitudinal axis of 20B oriented radially, and the axis of 20A (in the top view of Figure 2) oriented axially, the two are perpendicular to each other). The term “longitudinal” only requires a lengthwise orientation, and as no directionality was set by the claims other than that fact, the longitudinal axis can be differing directions of measurement.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 5478215) in view of Lansing (US 1730220) as applied to claim 10 above, and further in view of  Elia (US 20100290899).
Regarding claim 11, Kobayashi in view of Lansing teaches the limitations of claim 10 as set forth in the above 103 rejection. However, it does not explicitly teach that the ring is made of a polymer with high compression and low shear load characteristics. Kobayashi in view of Lansing and Elia are analogous prior art because both describe rotary components. Elia teaches the use of organic polymer compositions for vehicular turbocharger components and states that they provide lighter weight, superior corrosion resistance, and are more easily fabricated than conventional components. Kobayashi does not describe the material to be used for the clamp ring, so one of ordinary skill in the art would be required to select a material. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the polymer material of Elia in the clamp ring of Kobayashi in view of Lansing because it provides advantageous weight savings, corrosion resistance, and fabrication as well as the fact that combining prior art elements in known methods to achieve predictable results is obvious. See MPEP 2143(I)(A). Further, the limitations of “high” and “low” are unclear, as described in the 112 above so any properties provided by the material meet those limitations.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 5478215) in view of Lansing (US 1730220) as applied to claim 10 above, and further in view of Kelly (US 20160130967) and Leck (US 20150176446).
Regarding claim 14, Kobayashi in view of Lansing teaches the limitations of claim 10 and an internal seal between the two parts is untouched by the clamp ring (Figure 2 of Kobayashi shows that the internal contact of the seal is not touched by the clamp ring).
However, it does not disclose the clamp ring being molded around a compressor housing to physically couple the compressor housing to a bearing housing. Kobayashi in view of Lansing and Kelly are analogous prior art because both show fastening systems for connecting together two parts of a rotary machine. Kelly teaches the use of a securing ring (Annotated Figure 1, item 200) between the compressor housing (Fig. 1, item 14) and the bearing housing (Fig. 1, item 23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the clamp ring from Kobayashi in view of Lansing in place of the clamp ring of Kelly because simple substitution of one element for another is considered obvious to obtain predictable results. See MPEP 2143(I)(B).
However, Kobayashi in view of Lansing and further in view of Kelly does not explicitly teach that the compressor housing is aluminum. Kelly does not describe a material to be used for the compressor housing, meaning one of ordinary skill in the art would have to choose a material to be used to make the compressor housing. Kobayashi in view of Lansing and further in view of Kelly and Leck are analogous prior art because both describe turbocharger systems. Leck teaches that turbocharger housings can be made from aluminum (Par. 0045). Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the aluminum material of Leck in the clamp ring of Kobayashi in view of Lansing and further in view of Kelly because combining prior art elements in known methods to achieve predictable results is obvious. See MPEP 2143(I)(A).

 Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 5478215) in view of Kelly (US 20160130967) as applied to claim 17 above, and further in view of Elia (US 20100290899).
Regarding claim 18, Kobayashi in view of Kelly teaches the limitations of claim 17 as shown in the above 103 rejection as well as that one or more of the first and second pluralities of fasteners receiving openings comprise surface features The term “surface features” allows almost any quality of the surface to meet the limitations. Thereby, the surface created by the first portion (Kobayashi 20A) comprises a surface texture, which is a surface feature. However, Kobayashi in view of Kelly does not explicitly teach that the openings are made of a low shear load polymer material configured to decrease a threshold shear force of the ring. Kobayashi in view of Kelly and Elia are analogous prior art because both describe rotary components. Elia teaches the use of organic polymer compositions for vehicular turbocharger components and states that they provide lighter weight, superior corrosion resistance, and are more easily fabricated than conventional components. Kobayashi does not describe the material to be used for the clamp ring, so one of ordinary skill in the art would be required to select a material. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the polymer material of Elia in the clamp ring of Kobayashi in view of Kelly because it provides advantageous weight savings, corrosion resistance, and fabrication as well as the fact that combining prior art elements in known methods to achieve predictable results is obvious. See MPEP 2143(I)(A). Further, the limitation of “low” is unclear, as described in the 112 above so any properties provided by the material meet those limitations. Further, the term “decrease a threshold shear force” does not provide a force that the ring had as a threshold originally, so any threshold shear force meets the limitation.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164.  The examiner can normally be reached on Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            

/JUSTIN D SEABE/            Primary Examiner, Art Unit 3745